PER CURIAM.
Because we determine that the Judge of Compensation Claims should have granted the claimant’s motion to disqualify, the petition for writ of prohibition is granted. We are confident that the Judge of Compensation Claims will promptly comply with the ruling of this court, therefore, we withhold formal issuance of the writ. Golden v. Florida Dept. of Corrections, 739 So.2d 1273 (Fla. 1st DCA 1999).
Petitioner’s request for a blanket disqualification is denied. Livingston v. State, 441 So.2d 1083 (Fla.1983).
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.